J-A28042-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
    EMILIO J. RIVERA                        :
                                            :
                       Appellant            :    No. 1662 WDA 2018

        Appeal from the Judgment of Sentence Entered October 23, 2018
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0014290-2011

BEFORE: OLSON, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                       FILED FEBRUARY 23, 2021

        Emilio J. Rivera (Appellant) appeals from his judgment of sentence

imposed by the Court of Common Pleas of Allegheny County after his

convictions before a jury of burglary, robbery with serious bodily injury, four

counts of unlawful restraint, and four counts of reckless endangerment of

another person (REAP).1        He brings twenty-two claims of error.       For the

reasons outlined infra, we affirm.2


        A.    Did the Commonwealth violate Appellant’s rights as
        protected by Brady[3] and progeny when it failed to provide
        exculpatory discovery which would have shown that Detective


1   18 Pa.C.S. §§ 3502, 3701(a)(1)(i), 2902(a) and (b), and 2705.

2 Appellant’s direct appellate rights were reinstated nunc pro tunc after the
trial court heard his initial, timely petition under the Post Conviction Relief Act,
42 Pa.C.S. §§ 9541-9546 (PCRA).

3   Brady v. Maryland, 373 U.S. 83 (1963).
J-A28042-20


     Sherwood promised favorable treatment to the Commonwealth’s
     key witness, Mr. Sean Ball, who committed perjury at trial by
     claiming he had not been promised leniency; given that numerous
     individuals were identified as the suspect in this offense prior to
     Appellant being targeted, and given that one of the victims in this
     crime was a police officer, presumably heightening the
     investigators’ eagerness to solve the crime, it is averred that Mr.
     Ball’s testimony was critical to the prosecution’s theory, and thus
     depriving the Defense of meaningful evidence shedding light on
     Mr. Ball’s credibility and veracity constituted reversible error?

     B.     Did the trial court improperly admit evidence derived from
     the illegal wiretap of Sean Ball, given that (a) Deputy District
     Attorney failed to comply with the Wiretap Act by, inter alia, failing
     to obtain the required authorization given that part of the
     intercepted communications occurred inside [Appellant’s]
     residence, triggering the requirements of 18 Pa.C.S. § 5704(2)(4)
     and (b) the agents involved with the electronic surveillance were
     not the authorized agents to do so? Where the Memorandum of
     Request of August 1, 2011 specifically stated that the following
     individuals would conduct the interception: Jason Binder, John
     Love, Mike Feeney, and Thomas Foley, all with the Allegheny
     County Police. However, the reports in this matter make clear
     that other, not-authorized individuals were involved in some of
     the interceptions, namely, Special Agent Ryan Rennig of the ATF,
     Special Agent Frank Vezio of the DEA and Agent Robert Iuzzolino
     of the Pennsylvania Office[ ] of the Attorney General. This
     involvement      of    non-authorized    agents      to    intercept
     communications, an interception tightly regulated by applicable
     statutory law, invalidated the seizure of the information derived
     from these interceptions, requiring suppression of the evidence
     obtained from those invalid interceptions and also tainting
     subsequent investigation into this case[?]

     C.    Was the evidence presented at trial insufficient to prove
     beyond a reasonable doubt that Appellant was guilty of burglary,
     given that the evidence failed to prove beyond a reasonable doubt
     that Appellant entered a building or occupied structure with the
     intent to commit a crime therein?

     D.    Was the evidence presented at trial insufficient to prove
     beyond a reasonable doubt that Appellant was guilty of Robbery
     where insufficient evidence showed that the conduct occurred in
     the course of committing a theft?

                                     -2-
J-A28042-20



     E.    Was the evidence presented at trial insufficient to prove
     beyond a reasonable doubt that Appellant was guilty of Robbery
     where insufficient evidence showed that he inflicted serious bodily
     injury [(SBI)] upon another or threatening another with or
     intentionally put[ting] him in fear of immediate [SBI]?

     F.    Was the evidence presented at trial insufficient to prove
     beyond a reasonable doubt that Appellant was guilty of [REAP]
     where insufficient evidence showed that he placed another person
     in danger of death or [SBI]?

     G.     Was the evidence presented at trial insufficient to prove
     beyond a reasonable doubt that Appellant was guilty of Unlawful
     Restraint where insufficient evidence showed that he restrained
     another unlawfully in circumstances exposing the alleged victim
     to risk of [SBI]?

     H.     Were . . . Appellant’s convictions against the weight of
     evidence, given that no [ ] forensic physical evidence – no DNA,
     no weapon, no fingerprints – connected Appellant to the crimes,
     given that the victim’s identification was ever-changing and
     unreliable – in fact, she identified two other perpetrators in this
     case prior to allegedly identifying Appellant – and given that the
     keystone of the Commonwealth’s case was based [on] wiretap
     evidence related to Sean Ball, although that wiretap evidence was
     illegally obtained and the defense was not provided a full and fair
     opportunity to cross[-]examine Mr. Ball during trial?

     I.    Did the trial court err in admitting Appellant’s incriminating
     statements made after he requested counsel?

     J.    Did the trial court err in admitting Appellant’s prior
     convictions at trial when said convictions improperly were used to
     impeach the credibility of witness Brandy Balogh?

     K.    Did the trial court err in admitting a conversation between
     [Appellant] and Mr. Ball which suggested that Appellant did not
     want to go back to jail, which suggested he had been in jail before,
     thus introducing prior bad acts into the trial in violation of
     established evidentiary rules?

     L.   Should the cases of [Appellant] and [co-defendant Marcus]
     Andrejco have been severed due to the prejudicial effect of

                                    -3-
J-A28042-20


      allowing evidence in to support Mr. Andrejco’s defense which was
      overly prejudicial to [Appellant’s] defense?

      M.    Was Appellant deprived of his constitutional right to fully
      and effectively cross[-]examine Sean Ball at trial?

      N.    Did the trial court err in admitting the suppression hearing
      testimony of Detective Langan, who was declared to be an
      unavailable witness at trial (due to illness) despite the fact that
      the Defense had not been given a full and fair opportunity to
      cross-examine him?

      O.   Did Appellant receive an illegally enhanced sentence[ ]
      pursuant to 42 Pa.C.S. § 9714, when both violent [charges] –
      robbery and burglary – arose from a single criminal episode?

      P.   Did Judge Mariani improperly require Attorney Rachael
      Santoriella to remove herself from the case which deprived
      [Appellant] of the attorney of his choice?

      Q.    Did Judge Borkowski fail[ ] to recuse himself despite having
      had an acrimonious relationship with Defense Attorney Gettleman
      previously?

      R.   Did the sentencing judge give inadequate consideration to
      the mandatory sentencing criteria, per 42 Pa.C.S. §§ 9721 and
      9725?

      S.    Did the sentencing judge give [ ] disproportionate [ ] weight
      to the nature and facts of the crime?

      T.    Did the sentencing judge give inappropriate consideration to
      the harm incurred by Officer Kuzak given that the jury’s verdict
      suggested that it did not believe that Appellant was involved in
      shooting the officer?

      U.    Did the trial court improperly impose the sentences for
      burglary and robbery to run consecutively?

      V.   Did the trial court impose a manifestly excessive aggregate
      sentence?

Appellant’s Brief at 16-20.


                                     -4-
J-A28042-20


     The trial court summarized the facts adduced at trial as follows:

            On April 4, 2011, Tasha Grayson and Keith Mullen were
     watching television at home while their two children slept upstairs,
     at 858 Miller Avenue in the City of Clairton, Allegheny County. At
     approximately 10:30 P.M., Grayson and Mullen heard a loud bang
     in the kitchen, which Mullen investigated. While Mullen was
     looking out the back window, a man started banging on the
     kitchen door, yelling, “This is the FBI. Open up.” Mullen went to
     the basement to get their dog and Grayson went upstairs to the
     kids’ room.

           As the man outside continued to knock, Mullen opened the
     door, and Appellant and an accomplice pushed their way into the
     home. Appellant and his accomplice turned Mullen around and
     the accomplice put a gun to Mullen’s head. Appellant went
     upstairs and brought Grayson and her children downstairs at
     gunpoint. Appellant met his accomplice in the kitchen, and they
     forced everyone down into the basement at gunpoint. Once in the
     basement Appellant ordered everyone to [lie] on their stomachs.
     Appellant and his accomplice looked around the basement for
     drugs, knowing that Mullen sold cocaine from the house.
     Appellant found Mullen’s bag of cocaine on top of the refrigerator,
     but Appellant’s accomplice became agitated and demanded
     money and more drugs. Mullen responded that was all he had,
     and “I don’t have that stuff.” In response Appellant grabbed their
     four year old daughter and put a gun to her head, asking Mullen,
     “Do you love her?” Appellant next grabbed Grayson by the neck,
     put the gun in her mouth, and asked Mullen, “Do you love her?”
     Mullen again stated that he did not have what they wanted, but
     Grayson told Appellant, “I have some money upstairs on the side
     of my bed, take it and go.”

           Appellant ran upstairs and searched the bedroom but
     returned after a few minutes and Appellant and his accomplice
     ordered everyone up to the children’s room.           Appellant’s
     accomplice hit Mullen in the head several times with his revolver
     until Grayson yelled at him to stop and she would show them
     where the money was. Appellant’s accomplice brought Mullen
     back down to the basement at gunpoint. Appellant grabbed
     Grayson by the shirt and took her to her bedroom where he made
     her retrieve approximately $700 for him. They returned to the
     children’s room and Appellant began to undress Grayson.


                                    -5-
J-A28042-20


            The neighbors were able to hear struggling and yelling
     through the walls of the duplex which comprised 858 and 860
     Miller Avenue, and they eventually became alarmed and called the
     police. In response to a possible home invasion call, City of
     Clairton [P]olice [O]fficers James Kuzak, Matthew McDanel, and
     Jonathon Steiner arrived on scene in separate vehicles and
     proceeded to the residence. The three officers surrounded the
     home. Officer Kuzak approached the rear door and knocked
     loudly, prompting Appellant to bring Grayson downstairs to the
     kitchen door. Officer Kuzak announced “this is Clairton police
     open up.” Appellant told Grayson to tell the officer that everything
     was okay and to go away, and she did so. Officer Kuzak
     responded, “This is Clairton police. If you don’t open up, we’re
     coming in.” Grayson again told Officer Kuzak that she was fine,
     as instructed by Appellant, but the officer continued to knock and
     attempt to gain entry. Appellant’s accomplice came up to the
     kitchen from the basement and told Appellant that they were
     going to have to shoot their way out, but Appellant wanted to wait
     it out. Appellant then left Grayson and his accomplice in the
     kitchen and briefly went into the living room.

     Appellant’s accomplice placed his hand on the door handle,
     counted to three, and then opened the door and shot Officer Kuzak
     four to six times before jumping over Officer Kuzak’s fallen body
     and running away. Appellant followed and both fled toward an
     alley behind the house. Officers Steiner and McDanel both began
     to pursue Appellant and his accomplice, but Officer McDanel
     stopped in the backyard when he heard Officer Kuzak faintly state
     that he was injured. Officer McDanel approached Officer Kuzak
     and placed an “officer down” call for assistance. Officer Steiner
     was unable to catch Appellant or his accomplice in the alley, and
     returned to the scene. Officer Kuzak was unable to move and was
     having difficulty breathing. Officer McDanel carried Officer Kuzak
     to the front of the house to await the medics while Officer Steiner
     provided cover.

     Officer Kuzak was transported to Mercy Hospital where he
     underwent several emergency surgeries that were ultimately
     successful in saving his life. However, Officer Kuzak was shot
     several times by Appellant’s accomplice: (1) one bullet struck him
     in the hand which disarmed him; (2) two bullets struck him in the
     center of his bulletproof vest; and, (3) one bullet struck him in the
     upper chest above the bulletproof vest. The bullet that entered


                                     -6-
J-A28042-20


      Officer Kuzak’s upper chest broke his spinal cord, causing
      permanent paralysis.

      Following witness interviews and information received through a
      wire worn by a confidential informant, Appellant was interviewed
      by police.    Appellant gave a statement acknowledging his
      involvement in the home invasion, but placed primary blame on
      his accomplice.

Trial Court Opinion (TCO), 6/12/14, at 6-10 (citations to the record and

footnote omitted).

      Appellant was tried jointly with a codefendant, Marcus Andrejco, who

was acquitted of all charges. N.T., 8/16/12, at 2-3. On November 15, 2012,

Appellant was sentenced to an aggregate term of 50 to 100 years’

incarceration.    TCO at 3-5.    Appellant’s timely post-sentence motion was

denied. Post-Sentence Motions, 11/26/12; Order, 2/19/13. He filed a timely

notice of appeal. Notice of Appeal, 3/21/13. This Court affirmed his conviction

after appellate counsel filed a motion to withdraw and a brief pursuant to

Anders    v.     California,   386   U.S.   738   (1967),   Commonwealth    v.

McClendon, 434 A.2d 1185 (Pa. 1981), and Commonwealth v. Santiago,

978 A.2d 348 (Pa. 2009).         Commonwealth v. Rivera, 509 WDA 2013

(unpub. memo. at 1-2) (Pa. Super. 2015).4 Appellant did not file for allocatur.




4 This Court found that Appellant’s sufficiency and weight challenges were
waived, as the attorney who filed the Anders brief with the Court did not
frame them with enough specificity in Appellant’s Statement per Pa.R.A.P.
1925(b). See Rivera, 509 WDA 2013, at 10. That attorney also failed to
include a statement per Pa.R.A.P. 2119(f), thus waiving Appellant’s claim that
his sentence was excessive as well. See id. at 14. Thus, no issues were
preserved in his initial direct appeal. See id.

                                       -7-
J-A28042-20


      On February 18, 2016, Appellant filed an initial, timely petition pursuant

to the PCRA. After the trial judge recused himself, Appellant’s ability to file

post-sentence motions and to pursue direct appellate review were reinstated

nunc pro tunc on June 12, 2018.5 Order, 6/12/18. On June 22nd, Appellant

filed post-sentence motions. On October 3, 2018, the Commonwealth filed to

disqualify   Appellant’s   counsel   due    to   a   conflict   of   interest;   the

Commonwealth’s motion was granted and on November 15, 2018, the post-

sentence motions were denied.6 Appellant filed a timely notice of appeal and

made timely compliance with the trial court’s order per Pa.R.A.P. 1925(b).




5 The Commonwealth did not oppose nunc pro tunc reinstatement of
Appellant’s ability to pursue an appeal. Commonwealth’s Brief at 10. The
order does not specify that Appellant’s ability to file post-sentence motions
was also reinstated; however, all parties proceeded as if it was, and thus this
Court assumes it was merely an oversight.

6  Under Pa.R.Crim.P. 720, post-sentence motions are generally deemed
denied by operation of law after 120 days where the trial court has not denied
them prior. See Pa.R.Crim.P. 720(B)(3)(a). This would mean that Appellant’s
post-sentence motions would have been denied on Monday, October 22nd,
2018. However, in a hearing on October 9th, Appellant requested a ten-day
extension, which the trial court granted. We construe this grant of extension
as having been made under Pa.R.Crim.P. 720(B)(3)(b), which allows a trial
court to extend the decision period by thirty days (but does not offer any other
option, either shorter or longer than 30 days). The request was by Appellant’s
motion, and either the defense’s reasons presented or the prospect of the
appointed defense attorney’s disqualification both could reasonably have
constituted good cause. Thus, the criteria listed at Rule 720(B)(3)(b) that the
motion to extend time be made by the defense and granted where good cause
is shown, are satisfied. Therefore, the period for filing a notice of appeal was
extended thereby and the notice of appeal, filed on November 20th, was
timely filed, even though the trial court technically should have filed an order
deciding Appellant’s post-sentence motions by November 8th, 30 days after
the extension was granted.         We note that this accords with Attorney

                                      -8-
J-A28042-20


A.   Brady Claim

     Appellant argues that the Commonwealth violated his rights as

protected by Brady and its progeny by failing to provide discovery indicating

the total benefits provided to key witness Sean Ball, and that among the

undisclosed benefits is that Detective Sherwood promised favorable treatment

to Ball, who claimed at trial he had not been promised leniency in exchange

for his testimony.   Appellant’s Brief at 27-33.   In support of his claim,

Appellant alleges that Ball received leniency in charges he faced, which

exposed him to five to ten years of potential incarceration, and that Ball

received $7,424 as part of a witness relocation program. Id. at 28. Appellant

asserts that the Commonwealth suppressed evidence that it had agreed to

drop charges against Ball in exchange for his testimony. Id. at 31. Appellant

asserts that Ball’s testimony was central to the Commonwealth’s case, and

without Ball’s testimony, arguably no direct evidence tied Appellant to the

charged crimes. Id. at 32.




Santoriella’s understanding as presented to the trial court.       See N.T.,
10/29/18, at 13. We also note that the trial court’s order denying post-
sentence motions informed Appellant that he had 30 days to file an appeal,
and thus even if we did not apply Rule 720(B)(3)(b), this would constitute a
breakdown in court operations and we would exercise jurisdiction nonetheless;
see, e.g., Commonwealth v. Rodriguez, 174 A.3d 1130, 1138-39 (Pa.
Super. 2017), appeal denied, 186 A.3d 941 (Pa. 2018) (where facially
untimely appeal was tardy due to error of trial court’s clerk of courts, this
Court declines to quash).

                                    -9-
J-A28042-20


      The Commonwealth claims that Appellant’s Brady claim is waived for

failure to establish it by record evidence, and that he has not carried his

burden of establishing by a preponderance of the evidence his eligibility for

relief (for the same reason).        Commonwealth’s Brief at 20.           The

Commonwealth’s Brief does not address whether Appellant’s accusation has

any a posteriori grounding. Brady requires that prosecutors “disclose all

favorable evidence that is material to the guilt or punishment of an accused,

even in the absence of a specific request by the accused.” Commonwealth

v. Bagnall, 235 A.3d 1075, 1085 (Pa. 2020).

      To establish a Brady violation, a defendant must prove that: (1) the

evidence at issue was favorable to the accused, either because it is

exculpatory or because it impeaches; (2) the prosecution has suppressed the

evidence, either willfully or inadvertently; and (3) the evidence was material,

as prejudice must have ensued from the failure to disclose. Commonwealth

v. Burke, 781 A.2d 1136, 1141 (Pa. 2001). When the reliability of a witness’

testimony may be determinative of the jury’s verdict, nondisclosure of

evidence affecting credibility is incompatible with the “rudimentary demands

of justice” and can constitute a Brady violation. Giglio v. United States,

405 U.S. 150, 154 (1972), quoting Mooney v. Holohan, 294 U.S. 103, 112

(1935). Whether a potential Brady violation should trigger a new trial is a

question of law, for which our standard of review is de novo and our scope of

review is plenary. Bagnall, 235 A.3d at 1084.


                                    - 10 -
J-A28042-20


       The trial court says that this is a bald allegation with no evidentiary

support and that the record indicates that Appellant knew, prior to trial, that

Ball would receive consideration for his testimony. Trial Ct. Op., 2/12/20, at

7-8.   The notes of testimony from May 18 through 22, 2012, addressing

pretrial motions, reflect that defense counsel was informed by representatives

of the Commonwealth that a detective “may have provided consideration to

[Ball]” in the time period around Ball’s arrest.   N.T. 5/18-22/12 at 79-80.

Defense counsel stated that when asked about it, Ball reported that Detective

Glick did, at some point, aid Ball. Id. at 80. The trial court summarized its

in camera review of Ball’s relationship with the Commonwealth, and asserted

that (without disclosing other persons involved in other cases), it disclosed in

its summary every incident of cooperation and potential consideration the

court reviewed. Id. at 81-83.

       Ultimately, the trial court concludes, correctly, that without hard

evidence, we may not reach the conclusion that the Commonwealth

suppressed evidence. We are not a fact-finding, but an appellate, court. Thus,

this claim fails.

B.     Wiretap Claim

       Appellant argues that the trial court improperly admitted evidence

derived from the allegedly illegal wiretap of Sean Ball, and that the

Commonwealth failed to obtain the required authorization given that part of

the intercepted communications occurred inside Appellant’s residence,


                                     - 11 -
J-A28042-20


triggering the requirements of 18 Pa.C.S. § 5704(2)(4) and (b). He asserts

that the agents involved with the electronic surveillance were not the

authorized agents to do so and non-authorized individuals were involved in

some of the interceptions, including agents from the ATF, DEA, and

Pennsylvania’s OAG.7 Appellant’s Brief at 33-41.

      The Commonwealth claims that this issue is waived as there was no

timely objection on these grounds, and that Appellant did not carry the burden

of establishing his eligibility for relief. Commonwealth’s Brief at 26.

      Appellant relies on the language of 18 Pa.C.S. § 5709, which states that

applications for an order authorizing a wire interception shall be accompanied

with, inter alia, “a statement of the identity and qualifications of the

investigative or law enforcement officers or agency for whom the authority to

intercept a wire, electronic or oral communication is sought.” Appellant’s Brief

at 36-37, quoting 18 Pa.C.S. § 5709(2).

      This Court cannot perceive that this claim of error was squarely

presented below, and therefore no relief may lie.       The trial court opinion

analyzes only the general propriety of the warrant. See TCO, 6/12/14, at 8-

10.   Though Appellant’s statement per Pa.R.A.P. 1925(b) includes this




7That is, the two federal entities the Bureau of Alcohol, Tobacco, Firearms
and Explosives; and the Drug Enforcement Administration; as well as
Pennsylvania’s Office of the Attorney General.


                                     - 12 -
J-A28042-20


complaint,8 it is far from plain that it was raised prior to the filing of that

statement. Thus, this Court may not proceed, as the ground has not first

been charted by the trial court. See Pa.R.A.P. 302(a) (“Issues not raised in

the trial court are waived and cannot be raised for the first time on appeal.”).

This claim is waived.

C. Sufficiency: Burglary

        Appellant argues that the evidence presented at trial was insufficient to

prove beyond a reasonable doubt that he was guilty of burglary, given that

the evidence failed to prove beyond a reasonable doubt that he entered a

building or occupied structure with the intent to commit a crime therein.

Essentially, he argues that the two men who conducted the home invasion

were let in, voluntarily, where “Mr. Mullen opened the door for the two men[,

o]ne man purportedly said, ‘Where’s the shit’ and Mr. Mullen responded that

it was in the basement.” Appellant’s Brief at 42.

        The Commonwealth points to law establishing that consent obtained by

force or deception cannot be considered true consent. Commonwealth’s Brief

at 34-36. The trial court similarly cites evidence establishing that the two

men who committed the home invasion said “This is the FBI. Open up.” TCO,

6/12/14, at 12.

        We apply our well-settled standard of review:




8   See Rule 1925(b) Statement, 4/29/19, at 2-3 (unpaginated).

                                      - 13 -
J-A28042-20


      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying [the above] test, we may not
      weigh the evidence and substitute our judgment for the fact-
      finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s guilt
      may be resolved by the fact-finder unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact may
      be drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the trier of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Frisbie, 889 A.2d 1271, 1274–75 (Pa. Super. 2005)

(citations and quotations omitted).

      A person is guilty of burglary if they enter a building or occupied

structure with intent to commit a crime therein, unless the premises are at

the time open to the public or the actor is licensed or privileged to enter. See

18 Pa.C.S. § 3502(a) and (b).         License or privilege to enter a premises

acquired   by    deception   cannot      support   a    defense   to   burglary.

Commonwealth v. Edwards, 903 A.2d 1139, 1144, 1148 (Pa. 2006)

(evidence sufficient for burglary where defendant gained entry by falsely

claiming to deliver money to satisfy a debt).          Further, evidence that a

defendant forced their way into a residence supports a burglary verdict and

negates the defense of license or privilege. See, e.g., Commonwealth v.


                                      - 14 -
J-A28042-20


Hopkins, 747 A.2d 910, 912, 917 (Pa. Super. 2000) (evidence sufficient for

burglary where defendant, in ski mask, beat resident who answered door and

forced his way into residence brandishing gun).

      We agree that there is ample evidence from which the factfinder could

conclude that Appellant was not properly admitted into the residence by the

property owner. Appellant’s dispute is with the facts as recognized by the

jury. This argument fails.

D.    Sufficiency: Robbery

      Appellant argues that robbery was not established with sufficient

evidence as the Commonwealth did not establish that the conduct occurred in

the course of committing a theft. Appellant’s Brief at 43-46. Substantially,

Appellant argues that the evidence instead showed that the intruders were

attempting to reclaim their own property, “an aim which Mr. Mullen apparently

and immediately understood as he appeared to know . . . that they were

referring to drugs or money, presumably which he owed to them.”. Id. at 44.

For purposes of 18 Pa.C.S. § 3701 (defining robbery), “[a] person is guilty of

theft if he unlawfully takes, or exercises unlawful control over, movable

property of another with intent to deprive him thereof.” See 18 Pa.C.S. §

3921(a).

      The Commonwealth argues that its evidence established that the money

and drugs that were demanded by the intruders belonged to the homeowner.

Commonwealth’s Brief at 39-40.      The Commonwealth correctly points to


                                    - 15 -
J-A28042-20


evidence that one of the residents was a drug dealer, and that therefore the

money and drugs were stolen rather than “recovered” by the intruders.

      The trier of fact is free to believe all, part or none of the evidence

adduced at trial. Frisbie, 889 A.2d at 1274–75. Again, Appellant’s dispute

goes to the facts, and that is not this Court’s domain. Certainly, feigning to

be law enforcement and using guns to gain entry cannot be compatible with

this argument, any more than it could be compatible with a version of events

in which the home invaders were invited in. The jury’s verdict finds ample

support in the record. This claim is meritless.

E, F, and G. Sufficiency: Robbery/REAP/Unlawful Restraint with SBI

      Appellant argues that insufficient evidence showed that he inflicted SBI

upon another or threatened another with or intentionally put another in fear

of immediate SBI. If true, this would invalidate his four convictions of robbery

under 18 Pa.C.S. § 3701(a)(1)(i) or (ii) and his four REAP convictions under

18 Pa.C.S. § 2705, as each necessitates that the Commonwealth establish

beyond a reasonable doubt that the accused engaged in conduct that places

or may place another in danger of death or SBI (REAP) or threatened another

or intentionally put another in fear of immediate SBI (robbery).        See 18

Pa.C.S. § 3701(a)(1)(i) and (ii), 18 Pa.C.S. § 2705. Appellant argues that

because he was acquitted by the jury of attempted homicide, aggravated

assault, attempted rape, and conspiracy to commit rape, the jury must not

have believed that he was the assailant who carried a gun. Appellant’s Brief


                                     - 16 -
J-A28042-20


at 48-49.    Further, he argues that because the Commonwealth did not

establish that he exposed the victims to risk of SBI, he cannot have been

guilty of unlawful restraint.9 Id. at 53-56.

      The Commonwealth replies that “The threat posed by the appearance of

a firearm is calculated to inflict fear of deadly injury, not merely fear of ‘serious

bodily injury’ . . . . A factfinder is entitled to infer that a victim was in mortal

fear when a defendant visibly brandished a firearm.” Commonwealth’s Brief

at 44, quoting Commonwealth v. Ouch, 199 A.3d 918, 924 (Pa. Super.

2018) (citations omitted).        The Commonwealth points out that under

Pennsylvania law, a defendant “is guilty of an offense if it is committed by his

own conduct or by the conduct of another person for which he is legally

accountable, or both.”      Commonwealth’s Brief at 45 (emphasis omitted),

quoting 18 Pa.C.S. § 306(a).

      The trial court emphasizes Appellant’s use of a firearm, and the fact that

the coconspirators pointed the gun repeatedly at the home’s residents,

including a young child, and struck one victim in the head with that gun. Trial

Ct. Op., 2/12/20, at 14.

      Initially, while Appellant wishes this Court to infer that the jury must

have concluded that he was not the gunman, his codefendant was acquitted




9Unlawful restraint consists of restraining another unlawfully in circumstances
exposing that person to risk of SBI or holds another in involuntary servitude.
See 18 Pa.C.S. § 2902(a)(1) and (2).

                                       - 17 -
J-A28042-20


by the jury, so if this Court was to attempt to read the jury’s tea leaves, it

would be hard to conclude that the defendant that the jury convicted of

robbery and REAP was actually considered not guilty of those crimes by

the same jury.    However, we need not speculate.        Our Supreme Court’s

jurisprudence “overwhelmingly permit[s] inconsistent verdicts in a variety of

contexts.”   Commonwealth v. Moore, 103 A.3d 1240, 1246 (Pa. 2014).

“[J]uries may issue inconsistent verdicts and [ ] reviewing courts may not

draw factual inferences in relation to the evidence from a jury’s decision to

acquit a defendant of a certain offense.” Id. at 1249.

      Serious bodily injury consists of “[b]odily injury which creates a

substantial risk of death or which causes serious, permanent disfigurement,

or protracted loss or impairment of the function of any bodily member or

organ.” 18 Pa.C.S. § 2301. The evidence adduced at trial establishes that

the gunman shoved a handgun into one of the victims’ mouths, an act that

this Court has held to be sufficient to establish the intent to inflict SBI. See

Commonwealth v. Matthews, 870 A.2d 924, 933 (Pa. Super. 2005) (en

banc) (“The act of placing a loaded firearm against the victim’s throat and

continuing to point the loaded firearm at him . . . constituted a substantial

step toward the infliction of serious bodily injury.”). Because the evidence

more than surmounts what the law requires, and because Appellant

erroneously invites this Court to draw inferences from the jury’s split verdict,

this argument fails.


                                     - 18 -
J-A28042-20


      Appellant also argues that the Commonwealth did not establish with

sufficient evidence that the firearm was operable, as is necessary to fulfill the

requirements of unlawful restraint, 18 Pa.C.S. § 2902(a)(1). Appellant’s Brief

at 54-56 (citing Commonwealth v. Schilling, 431 A.2d 1088 (Pa. Super.

1981)).   In Schilling, this Court held that a pellet gun that is potentially

unloaded cannot support a conviction for unlawful restraint that exposes the

victim to the risk of serious bodily injury. Schilling, 431 A.2d at 1092.

      More to the point, the Commonwealth correctly points out that even if

Appellant was not the shooter, accomplice liability would establish his

culpability for the acts of his partner. Commonwealth’s Brief at 53-55. One

of the home invaders shot a police officer during this incident, a fact that

significantly, indeed utterly, undermines Appellant’s argument. In Schilling,

this Court reversed because the Commonwealth did not establish exposure to

an actual danger of serious bodily injury. Schilling, 431 A.2d at 1092. Here,

the seriousness of the shooting cannot reasonably be contested, its

implications for the gun threats made immediately beforehand are plain, and

thus this argument is unavailing.

H.    Weight of the Evidence

      Appellant argues that his convictions are against the greater weight of

the evidence, as the evidence against him was circumstantial, one of the




                                     - 19 -
J-A28042-20


victims’ identification of him was unreliable, and the evidence related to Sean

Ball was unreliable.10 Appellant’s Brief at 56-68.

      The Commonwealth replies that our standard of review must be

deferential, and that the trial court was in a much better position to gauge the

evidence than any court relying on a cold record can be. Commonwealth’s

Brief at 56-60. The Commonwealth also reports that, although the trial court

found Appellant’s weight claim at an earlier point in this litigation to be waived,

he also wrote that “[e]ven if [this Court] was to address Appellant’s claim, it

is clear that the verdict was not against the weight of the evidence, and

Appellant’s claim is without merit.” Id. at 61 (emphasis omitted).

      The trial court also points out several factors that weigh against

Appellant’s attack: the jury’s careful verdict, which was neither a total

acquittal nor a total conviction, reflects its serious deliberation and desire to

reach the right conclusion. Trial Ct. Op., 2/12/20, at 17. Indeed, although

elsewhere Appellant challenges admission of his own statements against him,

once they were presented, the jury was entitled to take those statements

seriously. Id. at 18.

      “A weight of the evidence challenge is addressed to the discretion of the

trial court, and appellate review of a weight claim is a review of the exercise

of discretion of the trial court in denying the claim, and not a review of the




10Appellant preserved the issue in his Post-Sentence Motion, 6/22/18, at 6,
11 (unpaginated).

                                      - 20 -
J-A28042-20


underlying question of whether the verdict is against the weight of the

evidence.” Commonwealth v. Wright, 865 A.2d 894, 915 (Pa. Super. 2004)

(citation omitted). “Because the trial judge has had the opportunity to hear

and see the evidence presented, an appellate court will give the gravest

consideration to the findings and reasons advanced by the trial judge when

reviewing a trial court’s determination that the verdict is against the weight of

the evidence.” Commonwealth v. Widmer, 744 A.2d 745, 753 (Pa. 2000)

(citation omitted). Arguments based on weight of the evidence are among

“the least assailable reasons for granting or denying a new trial” because of

our deference to the trial judge, who witnessed the factual presentation. Id.

      Appellant focuses heavily on the lack of physical, “CSI-style” evidence

such as DNA, and on problems with witness identification, an argument that

necessarily occludes his incriminating statements (which we discuss in more

detail below). Assuming (as we must, at this point) that these statements

were properly admitted, their weight was for the jury to determine, and we

must defer to the trial court’s conclusion, made after a thorough review of the

record, that “the trial evidence was not so unreliable and/or contradictory that

the verdict in this case was speculative.” Trial Ct. Op., 2/12/20, at 18. This

claim fails.

I.    Admission of Appellant’s Statements

      Appellant argues that the trial court erred in admitting certain

incriminating statements he made while in custody and after he had requested


                                     - 21 -
J-A28042-20


to speak with a lawyer. Appellant’s Brief at 68-75. Those statements included

a thorough, accurate, and extremely revealing account of the home invasion,

an account that echoed what police had learned from the victims to a degree

that would be difficult to explain if Appellant had not been, at a minimum,

present during the event. See Commonwealth’s Brief at 65-70 (recounting

statement particulars, including twenty-two facts corroborated by other

evidence including witness and victim statements).

      The Commonwealth argues that this claim is both waived and meritless.

Commonwealth’s Brief at 72-75.         The Commonwealth points out that

Appellant’s brief fails to make reference to any point in the record where

Appellant made any offer of proof regarding his alleged request for an

attorney. Id. at 74.

      Regardless of whether it is adequately preserved, we agree that

Appellant’s argument cannot support relief. This Court’s scope of review is

limited to the factual findings and legal conclusions of the suppression court.

In re L.J., 79 A.3d 1073, 1080 (Pa. 2013).        “Our standard of review is

restricted to establishing whether the record supports the suppression court’s

factual findings; however, we maintain de novo review over the suppression

court’s legal conclusions.” Commonwealth v. Brown, 996 A.2d 473, 476

(Pa. 2010) (citation omitted). We consider only evidence from the victor along

with an appellant’s uncontroverted evidence. Id.




                                    - 22 -
J-A28042-20


        The trial court made findings and conclusions on March 30, 2012 in

which it found that Appellant’s Miranda11 waiver was properly executed and

that his statement to police was constitutionally obtained and therefore

admissible. N.T. Findings and Conclusions, 3/30/12, at 20-26. The trial judge

noted that he listened to the audio recording of Appellant’s confession, and

was attentive to what it reflected of Appellant’s demeanor at the time the

recording was made. Id. at 26. Without more than a bald assertion of a

different chain of events, this Court may not upset the trial court’s findings.

Based on its findings that Appellant consented and cooperated willingly, we

can reach no different legal conclusion than that of the trial court. Thus, this

claim fails.

J.      Admission of Appellant’s Prior Convictions

        Appellant argues that the trial court erred in allowing admission, through

a Commonwealth witness, of Appellant’s two prior convictions of carrying a

firearm while unlicensed.     Appellant’s Brief at 76-78. Appellant accurately

reports that the judge gave a curative instruction, but asserts that

nevertheless, Pa.R.E. 404(b) forbids this prior bad acts evidence. Id. at 76-

77.

        The Commonwealth responds that Pa.R.E. 405(a)(2) permits evidence

of prior convictions when relevant to character testimony. Commonwealth’s




11   Miranda v. Arizona, 384 U.S. 436 (1966).

                                      - 23 -
J-A28042-20


Brief at 77. Further, the Commonwealth points out that jurors are presumed

to follow the trial court’s instructions. Id. at 84. Because the court gave a

proper curative instruction instantly, any harmful impact was appropriately

ameliorated. Id.

      The trial court also points out that while Pa.R.E. 404(b) evidence is not

admissible to prove that a defendant acted in conformity therewith, it is

admissible for other purposes, as it was here. Trial Ct. Op., 2/12/20, at 22.

The trial court cites the fact that during examination by Appellant’s attorney,

Appellant’s girlfriend, Brandy Balogh, testified, “Yeah, . . . I know there was

no guns in the house because we have a baby on the way, and [Appellant]

doesn’t – he has no involvement with them type of things. He’s not a violent

person at all.”   Id. at 23.   Because the witness strayed into the realm of

Appellant’s character, the trial court permitted rebuttal. Id.

      While it is accurate that Balogh was a Commonwealth witness, she was

also apparently Appellant’s girlfriend at the time of trial.     Trial Ct. Op.,

2/12/20, at 23. The trial court reports that she was “less than cooperative”

with the Commonwealth during her testimony.          Id.   The day after this

testimony was delivered, Appellant’s codefendant, through counsel, cross-

examined Balogh as to this assertion. N.T. Trial, 8/8/12, at 32-33. Counsel

asked Balogh if she was aware that Appellant had acquired two convictions for

carrying a firearm without a license. Id. at 32. The trial court gave a prompt

instruction that the evidence was before the jury for a limited purpose, to


                                     - 24 -
J-A28042-20


reflect the basis of the witness’ testimony or opinions, and that the jury must

not infer bad character or a propensity toward crime based thereon. Id. at

32-33. Appellant recorded no objection to this instruction. See id. at 33.

      This Court agrees that the claim is meritless, as juries must be presumed

to follow the instructions of the court. See, e.g., Commonwealth v. Smith,

995 A.2d 1143, 1163 (Pa. 2010) (“The jury is presumed to follow the trial

court’s instructions”) (citation omitted).

K.    Admission of “Back to Jail” Comment

      Appellant gave a taped statement to police in which he said he

committed the home invasion with a man named Marc, who was the gunman.

In his statement, Appellant said that when he and Marc realized the house

was surrounded by police, Marc said, “I ain’t going back to jail” and Appellant

replied, “I’m not trying to go back to jail neither.” Commonwealth’s Exh. 149

at 2.12 In his testimony, Commonwealth witness Sean Ball recounted that

Appellant had told him that during the home invasion, in response to the

prospect of police outside the house, Appellant had said he wasn’t going back

to jail. N.T. Trial, 8/2/12, at 273.13




12The transcript of Appellant’s interview with police appears in the August 6,
2012, trial transcript, between pages 142 and 143, and was marked as
Commonwealth’s Exh. 149.

13“Q. Tell us as best you can recall what he said happened then, sir?” A. That
he was inside going through the house. That he heard a boom at the door.
He looked at his bro and told his bro that he wasn’t going back to jail. The
only way out of this was to shoot their way out of it.” N.T. 8/2/12, at 273.

                                         - 25 -
J-A28042-20


      Appellant argues that the trial court erred in permitting admission of a

conversation captured via wiretap between Appellant and Sean Ball, in which

Appellant expressed his determination not to become incarcerated again, thus

revealing to the jury that he had been jailed before. Appellant’s Brief at 78-

79.   Appellant argues that the trial court’s curative instruction against a

propensity assumption was ineffective and could not serve to dissuade the

jury from concluding that Appellant “had been and continued to be a criminal.”

Id. at 79.

      The Commonwealth cites Rule 404(b), which allows admission of prior

bad acts for purposes other than establishing propensity. Commonwealth’s

Brief at 85-88.    The Commonwealth notes that the trial court gave an

appropriate limiting instruction. Id. at 87-88. The Commonwealth argues

that the probative value of the statement outweighs its prejudicial effect, as

it tends to establish consciousness of guilt. Id. at 87. Likewise, the trial court

concludes that the evidence was properly admitted and the court’s limiting

instruction adequately defused any potential undue prejudice. Trial Ct. Op. At

25.

      As discussed supra, juries are presumed to follow the trial court’s

instruction.   For the same reasons Appellant’s complaint as to Balogh’s

testimony and rebuttal as to his prior convictions fails, this claim fails.




We note that there was no objection; the defense objected shortly thereafter
to the use of leading questions and the objection was sustained. See id.

                                      - 26 -
J-A28042-20


L.    Severance

      Appellant argues that his case should have been tried separately from

that of Andrejco, because Andrejco’s defense was overly prejudicial to

Appellant.   Appellant asserts that because Andrejco was the shooter and

Andrejco’s actions were far more serious, the jury was incapable of separating

that evidence when considering Appellant’s guilt. Appellant’s Brief at 80-82.

      The Commonwealth counters by arguing that Appellant’s argument on

severance is not preserved for appeal because it was not raised before the

trial court, and even if it were, the trial court correctly concluded that it is not

meritorious. Commonwealth’s Brief at 89-94. The trial court recounts that

when arguing his severance motion, Appellant’s counsel emphasized that it

was the wiretap statements that would make a joint trial impossible for

Appellant.   “The trial court record reflects that, other than evidence of

[Appellant’s] prior firearms convictions . . . only portions of that statement

relating to the offenses of conviction were admitted at trial.” Trial Ct. Op.,

2/12/20, at 26. Because Appellant’s counsel acknowledged that the portions

admitted were admissible and the challenged statements were ultimately not

admitted, denial of severance was proper. Id.

      Appellant argues that “Andrejco’s conduct at the crime scene was

significantly more egregious, as it was he who was identified as the shooter .

. . [T]he jury was incapable of separating the evidence and could not avoid

cumulating the evidence.” Appellant’s Brief at 81. Appellant’s argument is


                                      - 27 -
J-A28042-20


curious, inasmuch as it appears the jury was very willing to distinguish

between the Commonwealth’s case against Andrejco, who was acquitted, and

its case against Appellant.

      “The decision to sever offenses is within the sound discretion of the trial

court and will be reversed only for a manifest abuse of that discretion.”

Commonwealth v. Collins, 703 A.2d 418, 422 (Pa. 1997) (citation omitted).

“The critical consideration is whether the appellant was prejudiced by the trial

court’s decision not to sever. The appellant bears the burden of establishing

such prejudice.” Commonwealth v. Dozzo, 991 A.2d 898, 901 (Pa. Super.

2010) (citation omitted).     Under Pa.R.Crim.P. 582, joint trial is permitted

where codefendants “are alleged to have participated in the same act or

transaction or in the same series of acts or transactions constituting an offense

or offenses.”   Pa.R.Crim.P. 582(A)(2). “Under Rule 583, the prejudice the

defendant suffers due to the joinder must be greater than the general

prejudice any defendant suffers when the Commonwealth’s evidence links him

to a crime.”14 Dozzo, 991 A.2d at 902.

      Where the defendant moves to sever offenses not based on the
      same act or transaction that have been consolidated in a single
      indictment or information, or opposes joinder of separate
      indictments or informations, the court must therefore determine:
      [1] whether the evidence of each of the offenses would be
      admissible in a separate trial for the other; [2] whether such
      evidence is capable of separation by the jury so as to avoid danger


14 “The court may order separate trials of offenses or defendants, or provide
other appropriate relief, if it appears that any party may be prejudiced by
offenses or defendants being tried together.” Pa.R.Crim.P. 583.

                                     - 28 -
J-A28042-20


      of confusion; and, if the answers to these inquiries are in the
      affirmative, [3] whether the defendant will be unduly prejudiced
      by the consolidation of offenses.

Collins, 703 A.2d at 422 (quoting Commonwealth v. Lark, 543 A.2d 491,

496–97 (Pa. 1988) for what has become known as “the Lark test”).

      Appellant’s claim is predicated on the idea that the jury would have

formed “an unfavorable impression in their minds as to Appellant’s character

. . . based solely on the weightier evidence implicating [Andrejco].”

Appellant’s Brief at 82.    Without reference to the record to support this

argument, however, this Court cannot so conclude. As the record does not

support it, this claim is properly denied.

M.    Cross-Examination of Sean Ball

      Here, Appellant again argues that he was deprived of Brady evidence

relating to Sean Ball and benefits he may have received in exchange for his

cooperation in securing Appellant’s conviction.   Appellant’s Brief at 82-83.

“The defense could not waive an issue that only became evident post-trial.”

Id. at 83.

      The Commonwealth argues that this claim is waived as improperly

developed, both before the trial court and on appeal. Commonwealth’s Brief

at 94-95. The trial court similarly concludes that this issue is not properly

developed for appellate review, citing Pa.R.A.P. 302(a).      Trial Ct. Op.,

2/12/20, at 26.




                                     - 29 -
J-A28042-20


      It may be that this issue will bear exploration in post-conviction

proceedings, but what is certainly true is that the issue is not properly before

us, for the reasons the trial court cites. The analysis at A, supra, applies with

equal force here, and thus we will not embark on a Confrontation Clause

analysis that is thwarted at the outset. This claim fails.

N.    Detective Langan’s Testimony: Confrontation

      Appellant argues that his right to confront his accusers under our state

and federal constitutions was violated by admission of Detective Langan’s

testimony from his suppression hearing after Langan was declared unavailable

at trial due to illness. Appellant’s Brief at 83-89.

      The Commonwealth responds that the issue is not preserved for

appellate review, and that it lacks merit, as Detective Langan’s testimony was

relevant only against Andrejco. Commonwealth’s Brief at 95-96. Similarly,

the trial court concludes that because the testimony was admitted only against

Andrejco and because Appellant’s counsel did not object, the claim is both

meritless and waived.     Trial Ct. Op., 2/12/20, at 26-27, citing Pa.R.A.P.

302(a).

      Our independent review of the record reveals that trial counsel for

Appellant did not object, though counsel for Andrejco did lodge an objection.




                                      - 30 -
J-A28042-20


See N.T., 8/9/12, at 147-155.15 That being the case, the issue is waived and

we may not grant relief thereon. See Pa.R.A.P. 302(a).

O.      Illegal Sentence

        Appellant asserts that his sentence was illegally enhanced by erroneous

application of 42 Pa.C.S. § 9714, as both violent crimes (robbery and burglary)

arose from a single criminal episode.16 Appellant’s Brief at 89-94. The trial

court imposed ten-year sentences to five of the instant convictions, applying

Section 9714, the second strike law, and Appellant argues that only one of

those convictions should have triggered application of that law. Id.

        The Commonwealth contends that, contrary to Appellant’s argument,

application of the second strike law was mandatory. Commonwealth’s Brief

at 104-108. The Commonwealth also cites Commonwealth v. Fields, 107

A.3d 738 (Pa. 2014),17 a case that was handed down after Appellant’s trial but

that clarifies rather than announcing a new rule; Fields holds that the second

strike law “requires that a second-strike offender be sentenced to the




15 Counsel for Appellant did inquire as to whether he could lodge an objection
to the testimony as it was being read, and the trial court answered in the
affirmative, while expressing the wish that counsel could have prepared such
that any potential dispute could have been handled beforehand. N.T., 8/9/12,
at 152.

1642 Pa.C.S. § 9714(a) mandates imposition of a minimum ten-year sentence
for subsequent convictions of crimes of violence.

17   Commonwealth’s Brief at 105.


                                     - 31 -
J-A28042-20


prescribed minimum term of incarceration for each conviction of a crime of

violence that is part of the second strike.” See Fields, 107 A.3d at 744. The

trial court concluded that the sentence imposed was consistent with Fields

and in no way improper. Trial Ct. Op., 2/12/20, at 29-30.

      Appellant also cites Fields, which is appropriate and ethical, but

disagrees with the holding in that case. Thus Appellant has preserved the

argument if he pursues further review of it, but this Court is obviously not

empowered to part way with Fields. Appellant also argues that Fields should

not apply, as it was handed down on December 31, 2014, after his sentencing

hearing of November 15, 2012.       Our review of Fields cannot support this

argument.    In Fields, our Supreme Court applied the rules of statutory

construction to arrive at the proper application of the statute’s plain language.

See Fields, 107 A.3d at 743.       The language of Section 9714 analyzed in

Fields was fully in force at the time Appellant committed the underlying crime

here.18 Fields applies the plain language of the statute; it does not change

that statute’s language or meaning.      This claim fails.   See also Kline v.

Travelers Personal Security Insurance Company, 223 A.3d 677, 689 (Pa.

Super. 2019) (“The general rule in Pennsylvania is that appellate courts apply

the law in effect at the time of appellate review.”).




18The version of Section 9714 analyzed in Fields was effective from February
20, 2001 to September 5, 2011. See 42 Pa.C.S. § 9714 (as amended
December 20, 2000). It has since been amended.


                                     - 32 -
J-A28042-20


P.    Removal of Attorney Santoriella

      Attorney Rachael Santoriella was initially appointed to represent

Appellant on the present appeal. However, because Attorney Santoriella had

previously been appointed to represent Sean Ball in another matter, the trial

court removed her.19 Appellant’s Brief at 95. Appellant asserts that he waived

any potential conflict and Attorney Santoriella was conferring with Ball through

his lawyer as to whether Ball would waive any potential conflict as well, when

Santoriella was disqualified. Id. at 95-96. Thus, the gravamen of Appellant’s

complaint is that disqualification was premature.        He asserts his Sixth

Amendment right to counsel. Id. at 97.

      The Commonwealth responds that indigent criminal defendants have a

right to counsel, but not to counsel of their choosing. Commonwealth’s Brief

at 98. “Clearly, the right to appointed counsel does not include the right to

counsel of the defendant’s choice.” Commonwealth v. Albrecht, 720 A.2d




19 Attorney Santoriella was appointed to an unrelated case in which Ball was
seeking time credit; she filed a letter of no merit and motion to withdraw in
that case. See N.T., 10/9/18, at 17. The motion to withdraw was granted on
6/27/18. See id. at 19. Santoriella’s allegation that Ball had given false
testimony about potential benefits provided in exchange for his testimony was
related to the prosecution of former homicide detective Margaret Anne
Sherwood. On August 2, 2019, Sherwood entered a nolo contendere plea to
two counts of hindering apprehension or prosecution, 18 Pa.C.S. § 5105(a)(5)
(providing false information) at CP-02-CR00002229-2018. Sherwood had
been accused of, among other acts, improperly seeking favorable treatment
for Ball. We note that the trial court credited Attorney Santoriella for acting
in good faith, although it ultimately rejected her argument. See N.T.,
10/29/18, at 17.

                                     - 33 -
J-A28042-20


693, 709 (Pa. 1998). The Commonwealth cites Albrecht for this proposition.

There is, however, a relevant distinction between the scenario in Albrecht –

in which a defendant felt his appointed counsel lacked sufficient capital

experience to render effective service – and the present scenario, where a

lawyer was appointed and had begun representing Appellant prior to removal

by the presiding judge. See id. at 709.

      Although Sean Ball testified that he had not received promises of

preferential treatment for his cooperation in this case (in which he was not a

coconspirator), Attorney Santoriella asserted that Ball received such a promise

from a detective who was involved in a domestic violence prosecution against

Ball. Trial Ct. Op., 2/12/20, at 27. Attorney Santoriella had been appointed

to represent Ball in proceedings in which he sought time credit for a conviction.

Id.   The trial court cited Rules of Professional Conduct 1.9(a) and 1.7 in

support of the decision to remove Attorney Santoriella from Appellant’s case.

Id. at 28. The trial court reports that Attorney Santoriella had announced her

intention to cross-examine Ball at a post-sentencing hearing to establish that

he had committed perjury at trial. Id. at 27.

      Rule 1.9(a) requires that lawyers refrain from representations “in the

same or a substantially related matter in which that person’s interests are

materially adverse to the interests of [a] former client unless the former client

gives informed consent.”      Pa.R.P.C. 1.9(a).     Rule 1.7 governs conflicts

involving current clients, and forbids concurrent conflicts of interest. Pa.R.P.C.


                                      - 34 -
J-A28042-20


1.7(a). It also outlines four circumstances that must be present for a lawyer

to engage in a representation that may present a concurrent conflict: the

lawyer’s reasonable belief that they can represent each client with competence

and diligence; legality of the representation; absence of claims by one client

against another; and informed consent from each client. Pa.R.P.C. 1.7(b)(1)-

(4).

       We agree with the trial court that Attorney Santoriella was in an

untenable position. Although her announced intention to attack Ball on the

stand was consistent with Appellant’s strategy, it was not consistent with her

ongoing duty of fealty to Ball. “Attorney Santoriell[a] provided no evidence

of record that Ball waived the conflict of interest.” Trial Ct. Op., 2/12/20, at

29, and as Appellant acknowledges on appeal, Ball had not given any such

waiver.   See Appellant’s Brief at 95-96.     This presented an irreconcilable

conflict of interest, and thus we cannot conclude that the trial court abused its

discretion. This claim fails.

Q.     Recusal

       Appellant contends that Paul Gettleman, Esq., Appellant’s trial counsel,

and the trial judge were involved in a physical altercation at an event, and

that the friction between Attorney Gettleman and the trial judge was “personal

and tangible and demonstrable.”       Appellant’s Brief at 100-01.     Appellant

asserts that the trial judge behaved unreasonably in failing to recuse himself

when such recusal was requested. Id. at 101.


                                     - 35 -
J-A28042-20


      The Commonwealth asserts that the claim is waived for failure to cite

the record and general underdevelopment. Commonwealth’s Brief at 96-97.

Likewise, the trial court asserts that the claim is waived, as it was not raised

or developed in the record. Trial Ct. Op., 2/12/20, at 29.

      This is a disturbing allegation, as this Court would hope that, should a

jurist have had such an intense encounter with another member of the bar

that the encounter led to violence or the threat of violence, that jurist would

at a minimum clear the air and offer the parties an opportunity to assess

whether they might want to lodge a responsive motion. Allegheny County is

gifted, as few other judicial districts are, with an abundance of jurists, such

that no matter the type of case, there should always be another option should

a serious recusal concern trigger any considerations under our Code of Judicial

Conduct20 or law on recusal.21




20  207 Pa. Code, Chapter 33, and more specifically, Section 15-4,
Disqualification and Recusal. That section quotes Comment (3) to Rule 2.7 of
the Pennsylvania Code, which states that “[a] judge should disclose on the
record information that the judge believes the parties or their lawyers might
reasonably consider relevant to a possible motion for disqualification or
recusal, even if the judge believes there is no proper basis for disqualification
or recusal.” See 207 Pa.Code § 15-4.

21The mere appearance of bias or of a lack of impartiality on the part of an
arbiter, tasked with neutrality, can violate a party’s due process rights under
Pennsylvania’s Constitutional Due Process guarantee. See Lyness v. Com.,
State Bd. of Medicine, 605 A.2d 1204, 1207 (Pa. 1992) (“There is a strong
notion under Pennsylvania law that even an appearance of bias and partiality
must be viewed with deep skepticism, in a system which guarantees due
process to each citizen”); Copeland v. Twp. of Newtown, 608 A.2d 601,
602 (Pa. Cmwlth. 1992) (“[T]he potential for bias and that appearance of non-

                                     - 36 -
J-A28042-20


      However, given the underdeveloped nature of this argument, we cannot

predicate any grant of relief thereon. Thus, we agree with the trial court and

the Commonwealth that this claim is waived.

U. Merger

      Appellant argues that his sentences for robbery and burglary “are

intertwined to a degree to require a merger of the sentences.” Appellant’s

Brief at 117. Appellant cites Commonwealth v. Diaz, 867 A.2d 1285 (Pa.

Super. 2005), in which this Court determined that remand for resentencing

was appropriate as under the circumstances, theft and burglary merged.

      The Commonwealth responds that this Court has held otherwise, citing

Commonwealth v. Dockins, 326 A.2d 505, 507 (Pa. Super. 1974) (“Robbery

however is not a lesser-included offense of Burglary, nor is Burglary a lesser-

included offense of Robbery.”). Commonwealth’s Brief at 109.

      This Court may not impose merger where separate sentence is imposed

“for two offenses that are based on a single criminal act unless all of the

statutory elements of one of the offenses are included in the statutory

elements of the other.” Commonwealth v. Baldwin, 985 A.2d 830, 837

(Pa. 2009). Here, burglary is the broader statute, and thus if it includes all of




objectivity is sufficient to create a fatal defect under the Pennsylvania
Constitution.”) (citation omitted), overruled on other grounds, Harmon v.
Mifflin County Sch. Dist., 651 A.2d 681, 686 n.7 (Pa. Cmwlth. 1994) (en
banc).. Because the record is underdeveloped, any on-the-record exploration
of this potential issue must be relegated to post-conviction collateral review.

                                     - 37 -
J-A28042-20


the elements of robbery, merger would be proper. One commits robbery by,

in the course of committing a theft, they inflict SBI on another or threaten

another with or intentionally put another in fear of immediate SBI. 18 Pa.C.S.

§ 3701(a)(1)(i) and (ii).   One commits burglary when, with the intent to

commit a crime therein, that individual enters a building or occupied structure,

or separately secured or occupied portions thereof, adapted for overnight

accommodation and with a person present, the individual commits, attempts

or threatens to commit a bodily injury crime therein.            18 Pa.C.S. §

3502(a)(1)(i). Burglary does not necessarily include theft, but robbery always

does.    Thus, we cannot conclude that these crimes merge for sentencing

purposes. See also Commonwealth v. Dockins, 326 A.2d 505, 507 (Pa.

Super. 1974) (“Robbery . . . is not a lesser-included offense of Burglary, nor

is Burglary a lesser-included offense of Robbery.”). This claim fails.

R. Through V (Excepting U): Sentencing Considerations

        We analyze these claims of error together, as they all pertain to

Appellant’s sentencing hearing and the sentence imposed. We note that on

page 102 of Appellant’s brief, there appears a statement per Pa.R.A.P.

2119(f), recognizing that review of the discretionary aspects of sentence is

not a matter of right but that Appellants must demonstrate that a substantial

question exists by advancing a colorable argument that the sentencing court

ran afoul of a specific provision of the sentencing code or otherwise violated a

fundamental norm at sentencing. Appellant’s Brief at 102. Appellant argues


                                     - 38 -
J-A28042-20


that the trial court failed to adhere to requirements imposed at 42 Pa.C.S. §§

9721 and 9725, raising a substantial question, because that court “gave

inadequate consideration to the mandatory sentencing criteria, as set out in”

those sections. Appellant’s Brief at 102. Appellant also argues that the trial

court gave disproportionate weight to the nature and facts of the crime. Id.

at 105-07. His next argument, though more specific, raises essentially the

same concern; he argues that the trial court, in imposing sentence, “gave

inappropriate consideration to the harm incurred by Officer Kuzak given that

the jury’s verdict suggested that it did not believe that Appellant was involved

in shooting the officer.” Id. at 108. Appellant also argues that the trial court

erred in imposing sentences for burglary and robbery to run consecutively, as

in   light   of    the   charges   resulting   in   acquittal,   such   imposition   is

disproportionate, and that under the circumstances, the crimes merge. Id.

at 111-17.        Finally, Appellant argues that in the aggregate, the sentence

imposed is manifestly excessive. Id. at 117-23.

       The Commonwealth responds that the trial court appropriately applied

the second strike sentencing enhancement at 42 Pa.C.S. § 9714, as the

statute and Fields, 107 A.3d at 744, require its imposition to each of the listed

violent crimes of which Appellant was convicted. Commonwealth’s Brief at

104-08.      This Court agrees that Appellant’s arguments against Fields are

frivolous and contrary to law. See H, supra.




                                        - 39 -
J-A28042-20


      Further, the Commonwealth points out that the sentencing court

reviewed the presentence report and guidelines, and had become familiar with

Appellant   over   the   course   of   pretrial   hearings   and   a   long   trial.

Commonwealth’s Brief at 114. Appellant’s sentence reflects the imposition of

several mandatory sentences, and because the trial court was bound to apply

those sentences, such imposition cannot represent an abuse of discretion.

Commonwealth’s Brief at 119.

      This Court has outlined a four-part analysis for claims sounding in the

discretionary aspects of sentence, to determine:

      (1) whether the appeal is timely; (2) whether Appellant preserved
      [the] issue; (3) whether Appellant’s brief includes a concise
      statement of the reasons relied upon for allowance of appeal with
      respect to the discretionary aspects of sentence [per Pa.R.A.P.
      2119(f)]; and (4) whether the concise statement raises a
      substantial question [as to whether] the sentence is appropriate
      under the sentencing code. . . . [I]f the appeal satisfies each of
      these four requirements, we will then proceed to decide the
      substantive merits of the case.

Commonwealth v. Colon, 102 A.3d 1033, 1042–43 (Pa. Super. 2014)

(citation omitted).   An appellant raises a “substantial question” when they

“set[ ] forth a plausible argument that the sentence violates a provision of the

[S]entencing [C]ode or is contrary to the fundamental norms of the sentencing

process.”   Commonwealth v. Crump, 995 A.2d 1280, 1282 (Pa. Super.

2010) (citation omitted).

      Sentencing is a matter vested in the sound discretion of the
      sentencing court, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion, which in this context, is not
      shown merely to be an error in judgment; rather the appellant

                                       - 40 -
J-A28042-20


      must establish by reference to the record, that the sentencing
      court ignored or misapplied the law, exercised its judgment for
      reasons of partiality, prejudice, bias or ill will, or arrived at a
      manifestly unreasonable decision.

Commonwealth v. Shull, 148 A.3d 820, 831 (Pa. Super. 2016) (citation

omitted). “Where a pre-sentence investigation report exists, we presume that

the sentencing judge was aware of the relevant information regarding the

defendant’s character and weighed those considerations along with mitigating

statutory factors.” Commonwealth v. Guth, 735 A.2d 709, 712 (Pa. Super.

1999) (citation omitted). To establish that the sentencing court abused its

discretion, an appellant “must establish, by reference to the record, that the

sentencing court ignored or misapplied the law, exercised its judgment for

reasons of partiality, prejudice, bias or ill will, or arrived at a manifestly

unreasonable decision.” Commonwealth v. Williams, 69 A.3d 735, 741 (Pa.

Super. 2013) (citation omitted).     Imposition of consecutive rather than

concurrent sentences lies within the sound discretion of the sentencing court.

Commonwealth v. Lloyd, 878 A.2d 867, 873 (Pa. Super. 2005).

      Although Appellant has cautiously attempted to unwind the skeins of law

and sentencing considerations that led to imposition of the sentence he is

serving, several of his arguments amount to an assertion that the trial court

was simply too harsh.22




22 Appellant does not help his cause in arguing that his sentence “is
disproportionately high compared to other sentences given to accused
individuals convicted of burglary and robbery, and more in line with those

                                    - 41 -
J-A28042-20


      Appellant argues that the trial court was overcome by the harsher facts

underlying his conviction, especially the shooting of Officer Kuzak and his

permanent paralysis.     However, the notes of testimony from Appellant’s

sentencing hearing do not reflect that the trial court had any undue fixation

on Officer Kuzak’s grave injury and its ongoing and permanent impact on his

life. Further, the trial court must apply 42 Pa.C.S. § 9721(b), which obliges

trial courts imposing sentence to take into account “the gravity of the offense

as it relates to the impact on the life of the victim and on the community,”

among other factors.      42 Pa.C.S. § 9721(b).      We cannot find fault with

affording the impact on Officer Kuzak’s life, and on his community, due

consideration. Appellant cites several ugly aspects of the underlying crime,

but though they may be severe, they are far from irrelevant. Further, the

sentencing notes reveal that the trial court made a relatively deep study of

Appellant and his background prior to imposing sentence. See N.T. 11/15/12

at 16-18. It is not the trial court’s fault if that study did more to cause concern




sentences given to defendants who have committed a violent felony that
results in injuries.” See Appellant’s Brief at 109. Regardless of who was the
gunman, this was an armed home invasion, which is one of the most serious
and terrifying violent felonies we can contemplate. To attack and threaten a
person in their own home is deeply traumatic, and certainly this home invasion
resulted in a deeply serious injury that could easily have caused Officer
Kuzak’s death. Surely Appellant can advocate for himself without deprecating
the seriousness of these gruesome facts.

                                      - 42 -
J-A28042-20


than alleviate it; it is Appellant’s fault, squarely and utterly. We can find no

abuse of discretion.23

      Judgment of sentence affirmed.

      Judge Murray joins this Memorandum.

      Judge Olson concurs in the result.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/23/2021




23  We do note that the trial court’s characterization of Appellant as
“incorrigible” gave this Court momentary pause; that word indicates an utter
inability to be reformed (or “corrected” in the parlance of our carceral regime).
However, this single adjective cannot surmount the strong presumption that
the trial court adhered to the sentencing considerations codified at 42 Pa.C.S.
§ 9721(b), which requires that in every case, a sentencing court consider “the
protection of the public, the gravity of the offense as it relates to the impact
on the life of the victim and on the community, and the rehabilitative needs
of the defendant” (emphasis added). Id.

                                     - 43 -